internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-116463-09 director field operations lmsb hmt ------- taxpayer's name taxpayer's address -------------------------------------------------------------- ------------------ ------------------------------------- taxpayer's identification no year s involved date of conference ---------------- ---------------- --------------------------- legend taxpayer ----------------------------------------------------------- x ---------------------------------------------- corporation x --------------------------- a ------ trust a ------------------------------------------------------- b ------ c -- corporation y ------------------------------------------------------------- tam-116463-09 corporation z --------------------------------------- y ---------------------------------------------------------------------------------------------------------------- ---------------- z ---------------------------------------------------------------------------------------------------------------- ----------------------- date -------------------------- investment banker ------------------------- date ----------------------- date ----------------------- date ------------- date ------------------ date ------------------ date ----------------- date ---------------- date ------------------- date ---------------- accounting firm --------------------------- date -------------------------- employee a ------------------------------------------------------------------ employee b -------------- investment banker a ------------------------------------------- investment banker b ------------------------------- date ------------------------- tam-116463-09 date ------------------------- employee c -------------------------- date ---------------------------- date ----------------- trust b --------------------------------- firm a ------------------------------------------- date ----------------------- investment banker c ------------------------------------------- date ---------------- issue in determining what portion of the contingent fees paid to professional advisors taxpayer may deduct in connection with its acquisition do the allocation spreadsheets developed by accounting firm qualify as other records within the meaning of sec_1_263_a_-5 of the income_tax regulations conclusion the allocation spreadsheets developed by accounting firm do qualify as other records within the meaning of sec_1_263_a_-5 accordingly lmsb must evaluate the allocation spreadsheets developed by accounting firm in its determination of whether taxpayer has maintained sufficient documentation to establish what portion of the contingent fees are allocable between facilitative and non-facilitative costs facts taxpayer the target was a leading designer manufacturer and marketer of a broad range of x and the parent of an affiliated_group that filed a consolidated federal_income_tax return an affiliate of corporation x an investment banker a private equity firm owned a of the outstanding common shares of taxpayer trust a owned b and minority investors owned the remaining c tam-116463-09 corporation y the acquirer is a wholly owned subsidiary of corporation z a public company corporation y designs manufactures and markets y and corporation z is the world’s largest manufacturer of z on date the board_of directors bod of taxpayer met to consider whether to sell taxpayer to assist taxpayer with its potential sale taxpayer hired both corporation x and investment banker to provide investment banking services on date taxpayer entered into a services agreement with corporation x under the terms of the services agreement taxpayer was obligated to pay a lump-sum contingent_fee to corporation x if taxpayer either entered into a purchase and sale agreement for all or substantially_all of the stock of taxpayer or if a sale of all or substantially_all of the stock of taxpayer occurred during the timeframe specified in the services agreement on date taxpayer entered into an engagement letter with investment banker under the terms of the engagement letter taxpayer was obligated to pay a non-refundable retainer and a contingent_fee determined by reference to a specific formula in the event a sale of taxpayer was consummated during the timeframe specified in the engagement letter in date a meeting was held introducing corporation z to representatives of corporation x taxpayer’s management_corporation x and investment banker had all identified corporation z as a likely candidate for a potential transaction taxpayer continued negotiations and discussions with eight potential buyers up until date all potential buyers were required to complete their due diligence by date on date corporation y submitted an offer to purchase taxpayer in the form of a stock purchase agreement during a meeting on date taxpayer’s bod approved the proposed form terms and provisions of the stock purchase agreement a formal written indication of interest was never received from corporation y additionally the parties did not execute a letter of intent exclusivity agreement or similar written communication other than a confidentiality agreement thus date was the date on which the material terms of the transaction were approved by taxpayer’s bod on date taxpayer and corporation y entered into a stock purchase agreement the acquisition transaction was completed on date and taxpayer became a wholly owned subsidiary of corporation y corporation x’s invoice for its contingent_fee was dated date investment banker’s invoice for its contingent_fee was dated date both invoices billed for costs due at closing--date neither invoice contained any detailed breakdown of services rendered taxpayer has not provided or shown because taxpayer does not have them in their possession any time reports or detailed invoices from corporation x or investment banker tam-116463-09 taxpayer engaged accounting firm to conduct a study of the transaction costs incurred based on services performed by corporation x and investment banker from date through the date of sale date employee a of accounting firm led the study and worked primarily with employee b of taxpayer investment banker a of corporation x and investment banker b of investment banker employee a held preliminary discussions with investment bankers a and b regarding the transaction costs and services performed based on these discussions employee a drafted a preliminary general spreadsheet template preliminary spreadsheet of activity categories no discussion notes or other documentation to support the preliminary spreadsheet activity categories were provided to lmsb because they no longer exist or cannot be found employee a utilized the preliminary spreadsheet during a conference call with investment bankers a and b on date to discuss the activities performed relating to the contingent fees after this discussion employee a drafted a revised description of activities performed in two general spreadsheets one for corporation x and one for investment banker employee a then e-mailed the general spreadsheets which was blank except for the description of each activity to investment bankers a and b the interview notes and or any other documentation relating to the general spreadsheets and the date conference call were not provided to lmsb because they no longer exist or cannot be found investment bankers a and b filled out the general spreadsheets with a percent of time spent on each activity category including when relevant the percent of time spent before and after date and sent the completed general spreadsheets to employee a via email on date with copies to each other and employee b the general spreadsheet filled out by investment banker b represented investment banker b’s best guess at time allocation for the transaction in support of the allocation of the percentage of time in the general spreadsheets taxpayer provided or made available for review the following documentation work product work performed by corporation x confidential document presentation showing summary of potential buyers various financial statement modeling scenarios including income statement forecasting and various balance_sheet assumptions prepared by corporation x and taxpayer personnel confidential presentation to four investment banker candidates prepared by taxpayer and corporation x plus an addendum with additional detailed financial information spreadsheet comparison of various investment banker presentations and handwritten notes of an employee c of taxpayer dated date the investment tam-116463-09 banker presentations occurred over the two days and corporation x was present during all of the presentations notes of employee c establishing that a representative of corporation x was present in this meeting and documentation of a meeting on date with trust b regarding trust a representation and issues trust b as trustee for trust a and taxpayer engaged firm a to provide a fairness opinion for trust a the meeting was also to discuss various compensation issues and the impact of the sales_price allocation on the various stock plans data room information including compact disks containing all of the documents provided to potential suitors corporation x assisted taxpayer with the gathering and preparation of various documents hard copies of the documents were also provided summary of credit facilities prepared by corporation x detailed history of taxpayer prepared by taxpayer and corporation x working_capital analysis and adjustments prepared by taxpayer and reviewed by corporation x a hand written summary prepared by investment banker a showing dates one to three word descriptions and day equivalents of time spent on activities which also represents investment banker c’s time per investment banker a’s e-mail dated date the document is unsigned and undated date billing invoice paid_by taxpayer on date with no detailed breakdown of services rendered work product work performed by investment banker investment banker presentation presented to taxpayer and corporation x retainer agreement detail of out-of-pocket expenses booklet prepared and presented by investment banker which contained the agenda and outlined the process and the proposed timeline for the process for the kick-off meeting on date with taxpayer and corporation x letters to trust b transmitting proposed timeline list of potential buyers confidentiality agreement project working group list notes of employee c and documentation of date meeting with trust b regarding trust a representation and issues investment banker presented at this meeting and prepared the presentation along with taxpayer for the meeting firm a provided a fairness opinion for trust a this presentation was prepared and presented by investment banker therefore a work product of investment banker data room information including compact disks containing all of the documents provided to potential suitors investment banker reviewed and organized all of tam-116463-09 the various documents provided and maintained hard copies and maintained the master list of documents for the data room date confidential booklet prepared by investment banker and taxpayer to send out to potential suitors introducing taxpayer to targeted potential acquirers billing invoice dated date paid_by taxpayer on date with no detailed breakdown of services rendered based on the information in the general spreadsheets and the supporting documentation described above taxpayer deducted a portion of the contingent fees paid to corporation x and investment banker on its return for the taxable_year ending on date law and analysis sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 of the code provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-5 provides in part that a taxpayer must capitalize an amount_paid to facilitate the acquisition of assets that constitute a trade_or_business whether the taxpayer is the target or acquirer sec_1_263_a_-5 provides in part that an amount is paid to facilitate a transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigation or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 provides in part that except for certain facilitative costs listed in sec_1_263_a_-5 an amount_paid by the taxpayer in the process of investigating or otherwise pursuing a covered transaction facilitates the transaction only if it relates to activities performed on or after the earlier of the date a letter of intent or similar communication is executed or the date on which the material terms of the transaction are authorized or approved by the taxpayer's board_of directors sec_1 a - e provides a list of costs that are inherently facilitative which are facilitative regardless of when performed a covered transaction is defined in sec_1_263_a_-5 and includes a taxable_acquisition of assets that constitute a trade_or_business and certain reorganizations described in sec_368 tam-116463-09 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes the documentation must consist of more than merely an allocation between activities that facilitate the transaction and activities that do not facilitate the transaction and must consist of supporting records for example time records itemized invoices or other records that identify- the various activities performed by the service provider the amount of the fee or percentage of time that is allocable to each of the various activities performed where the date the activity was performed is relevant to understanding whether the activity facilitated the transaction the amount of the fee or percentage of time that is allocable to the performance of that activity before and after the relevant date and the name business address and business telephone number of the service provider taxpayer was acquired in a transaction to which sec_1_263_a_-5 applies and thus taxpayer is required to capitalize costs incurred to facilitate the transaction to the extent taxpayer can demonstrate that some of the activities provided by corporation x and investment banker are allocable to activities that did not facilitate the transaction taxpayer may deduct that portion of the fees paid sec_1_263_a_-5 provides specific rules concerning the documentation necessary to establish that a portion of any amount_paid that is contingent on the successful closing of a covered transaction success-based fees is allocable to activities that do not facilitate the transaction in general this documentation must consist of more than merely an allocation between activities that facilitate the transaction and activities that do not facilitate the transaction and must consist of supporting records that identify the activities performed the fee allocable to those activities the date of performance and the service provider the term supporting records is not defined but time records itemized invoices or other records are provided as examples of supporting records the regulations also provide that the documentation must be completed on or before the due_date of a taxpayer’s timely filed tax_return including extensions in this case taxpayer utilized the allocation provided in the general spreadsheets developed by accounting firm to determine an allocation of the success-based fees to facilitative and non-facilitative activities and deducted the amounts paid for non- facilitative activities on its date tax_return neither lmsb nor taxpayer dispute the general applicability of sec_1_263_a_-5 but the parties request guidance on the operation of sec_1_263_a_-5 to this case because taxpayer is unable to provide time records or tam-116463-09 itemized invoices from professional service providers to support its allocation but did provide records in the form of general spreadsheets developed through interviews and the memory of employees regarding activities performed and estimates of time spent on those activities thus the specific issue is whether the general spreadsheets developed by accounting firm in conjunction with employees of corporation x and investment banker qualify as other records under the regulations lmsb argues that taxpayer has not provided other records or sufficient documentation to prove that some of the success-based fees were attributable to non-facilitative activities and thus all amounts paid_by taxpayer to corporation x and investment banker facilitated the acquisition and must be capitalized taxpayer argues that the general spreadsheets qualify as other records and that sufficient documentation has been provided to support its claimed deduction sec_1_263_a_-5 must be read in conjunction with sec_1_263_a_-5 which provides in general a bright line rule for determining deductible non-facilitative costs and capitalizable facilitative costs thus except for inherently facilitative costs defined in sec_1_263_a_-5 an amount_paid by a taxpayer in the process of investigating or otherwise pursuing a transaction facilitates the transaction only if it relates to activities performed on or after the earlier of the date of a letter of intent or a similar communication is executed or the date on which the material terms of the transaction are authorized or approved by the taxpayer’s board_of directors the rules in sec_1 a - f were not intended to create a more stringent rule concerning the line between facilitative and non-facilitative costs thus taxpayers who pay success-based fees are also entitled to deduct certain costs incurred before the bright line date provided the taxpayer can substantiate those costs under sec_1_263_a_-5 records other than time records or itemized invoices can qualify as other records for purposes of substantiating the non-facilitative portion of a success- based fee the term other records is not defined in the regulations and there are no limitations on the type or source of documents that can qualify as other records thus any document whether or not labeled a time record or itemized invoice can serve to establish the deductible portion of a success-based_fee this is true even where as is the case here the document was not directly produced by the service provider ie investment banker but was based on interviews of employees of the service provider what is important is whether the documents presented taken as a whole provide the information required by sec_1_263_a_-5 through under the facts of this case corporation x and investment banker clearly engaged in activities that were non-facilitative in nature and clearly engaged in those activities before the date the material terms of the acquisition were approved by taxpayer’s bod sec_1_263_a_-5 should not be read in a manner that would automatically preclude the deductibility of taxpayer’s non-facilitative costs simply because the tp is unable to provide time records or itemized invoices from corporation x or investment banker nor tam-116463-09 does the existence of other records automatically ensure the deductibility of taxpayer’s claimed allocation of non-facilitative costs rather lmsb should determine based on all of the documentation provided whether the taxpayer made an appropriate allocation of the success-based fees to non-facilitative activities this determination requires a weighing of the sufficiency of the evidence not a legal determination and therefore is a matter properly under the jurisdiction of the lmsb operating division caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
